Citation Nr: 1229389	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-02 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from October 1964 to November 1967, including service in the Republic of South Vietnam.  He passed away in March 2008; the appellant is his widow (surviving spouse). 

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The appellant subsequently proffered testimony before the undersigned Veterans Law Judge (VLJ) at an RO hearing in April 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for DIC benefits and service connection for cause of death, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The  issues of whether a November 7, 1991, decision of the Board, which denied a disability rating higher than 10 percent for posttraumatic stress disorder (PTSD), should be revised or reversed on the grounds of clear and unmistakable error, and whether an April 28, 1996, and an October 11, 1996, decisions of the agency of jurisdiction (AOJ), which denied assigning a higher disability rating for posttraumatic stress disorder (PTSD), should be revised or reversed on the grounds of clear and unmistakable error have been raised by the record via the hearing provided before the Board, but have not been adjudicated by AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for the cause of the Veterans' death is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service member was not in receipt of a total disability rating for 10 continuous years prior to his death. 

2.  The service member was not continuously rated as totally disabled for the five-year period after his discharge from service. 

3.  The service member was never a prisoner-of-war.  


CONCLUSION OF LAW

The basic criteria for entitlement to dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The appellant has now come before the Board asking that DIC benefits be awarded to her.  With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Prior to initial adjudication of the appellant's claim, a May 2010 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187. 

The Board concludes that the duty to assist has no bearing on the outcome of this case.  As will be discussed below, the 38 U.S.C.A. § 1318 (West 2002 & Supp. 2011) requirements are met either by actual ratings during the service member's lifetime or by allegations of clear and unmistakable error in decisions during the service member's lifetime.  No development can alter the outcome of the case, whether through the acquisition of additional records or provision of a medical opinion. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Law and Discussion

All of Section 1318, of 38 U.S.C.A., bases for an award of DIC are an intrinsic part of a DIC claim in those cases in which service connection for the cause of the service member's is denied and the service member had a totally disabling service-connected condition at the time of death.  Timberlake v. Gober, 14 Vet. App. 122, 134-35 (2000).  Dependency and indemnity compensation benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected when, in pertinent part, the following conditions are met:

(1) the veteran's death was not caused by his or his own willful misconduct and either the veteran was in receipt of or was entitled to receive compensation at the time of death for service-connected disability that was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 years or more immediately preceding death or, if totally rated for a lesser period, the veteran was so rated continuously for a period of not less than five years from the date of the veteran's discharge from active duty; or

(2) the veteran would have been entitled to receive a 100 percent disability rating for such time period but for factors such as the receipt of military retired pay or clear and unmistakable error in a final rating or Board decision.  

38 U.S.C.A. § 1318 (West 2002 & Supp. 2011).

A VA regulation, 38 C.F.R. § 3.22 (2011), further provides, in relevant part, that:

(a) Even though a veteran died of nonservice-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the veteran's death were service-connected, if: 

(1) The veteran's death was not the result of his own willful misconduct, and 
(2) At the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: 
(i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or 
(ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least 5 years immediately preceding death.

(b) For purposes of this section, "entitled to receive" means that at the time of death, the veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's dependents; 
(2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; 
(3) The veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error [CUE] in a VA decision concerning the issue of service connection, disability evaluation, or effective date;

The service member was discharged from the US Army in November 1967.  Shortly after his discharge, he applied for and received VA compensation benefits.  He was granted service connection for acne vulgaris of the face, neck, chest, and back along with the residuals of a shrapnel wound of the left check.  A 30 percent disability rating was assigned.  It is of note that he was also granted VA treatment benefits for a paranoid schizophrenic reaction.  This all occurred in September 1969.  Subsequent to that action, he was granted service connection for posttraumatic stress disorder (PTSD).  The record reflects that a 100 percent disability rating for PTSD was awarded in a rating action of November 2002.  The effective date of the award was determined to be July 26, 2002.  Prior to that date, the Veteran had not be assigned or awarded a 100 percent rating to include the assignment of a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders.  

The record reflects that on March 19, 2008, the Veteran passed away.  Per the Certificate of Death, the immediate cause of death was acute respiratory failure secondary to unspecified viral pneumonia.  Acute renal failure was also listed on the Certificate of Death as a condition that significantly contributed to the Veteran's death.  Approximately one month after the service member died, his long-time spouse applied for DIC benefits.  

In this case, it is readily apparent that the criteria for the award of DIC benefits under 38 U.S.C.A. § 1318 are not met by the evidence of record.  To that end, the record does show that the Veteran died of natural causes and not as the result of willful misconduct.  The Veteran also died more than five years after separation.  It is true that at the time of his death, the Veteran was in receipt of a total or 100 percent rating.  However, that 100 percent rating was only in effect for five years, seven months, twenty-two days.  He was not assigned a 100 percent disability rating for the necessary ten years preceding death.  As such, the appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(1) and 38 C.F.R. §§ 3.22(a)(1), (2)(i) or (ii). 

The Board has reviewed the appellant's submissions and can detect no challenge to a rating decision, issued during the Veteran's life, which failed to award total disability compensation due solely to CUE concerning the issue of service connection, disability evaluation, or effective date.  The appellant is also not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(2) and 38 C.F.R. § 3.22(b)(3). 

Alternative entitlement is available for former prisoners-of-war (POW).  See 38 U.S.C. § 1318(b)(3).  The Veteran's service record does not show that he was a POW during his period of active duty.  DIC benefits are not available to the appellant either under 38 U.S.C. § 1318(b)(3) and 38 C.F.R. §§ 3.22(a)(1), (2)(iii).

The Board need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22 (2011).  Excepting the possibility of CUE in a rating decision during the Veteran's lifetime, arguments that the Veteran could or should have received a total rating for the appropriate period during life are known as "hypothetical entitlement."  Id.  In this particular instance, the appellant has averred that her husband "should have been assigned" a 100 percent rating many years earlier than when such an assignment occurred.  In other words, she has made a claim for "hypothetical entitlement."  However, the January 21, 2000, finalization of VA's modification of 38 C.F.R. § 3.22 prevented any consideration of "hypothetical entitlement" claims, including any claims pending on that date.  See Tarver, supra.  Therefore, consideration of "hypothetical entitlement" to DIC benefits under 38 U.S.C.A. § 1318 is legally precluded in this case.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Again, the Board has considered the benefit of the doubt rule for this claim, but as the preponderance of the evidence is against the claim for DIC benefits under 38 U.S.C.A. § 1318, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.  


REMAND

The other claim that is on appeal concerns entitlement to service connection for the cause of her husband's death.  The record indicates that over the years, the service member was repeatedly hospitalized for a myriad of conditions.  Some of these conditions were service-connected disabilities and some of them were not.  A review of the record suggests that these records have not been obtained and included in the claims folder for review.  More importantly, none of the Veteran's medical records for the two years prior to his death are of record - including those located at any US Public Health Service clinic/hospital or Indian reservation medical center.  Although the appellant's claim has been previously denied, it may be that these medical records in general, and especially any terminal treatment records, will provide more details on how the Veteran died and additional information concerning his cause of his death.  Such records are therefore needed for this decision.  The RO/AMC has a duty to obtain those records and if that is not successful, then to inform the appellant that it has attempted to obtain those records and that it is her responsibility to secure those records and forward them to the VA for review. 

Finally, the record indicates that during his lifetime, the service member may have been in receipt of Social Security Administration (SSA) benefits.  The Court has held that VA must obtain SSA decisions and records which may have a bearing on the appellant's claim.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  See Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, there is no indication that any effort has been made to secure the SSA decision awarding such benefits or any associated medical records.  It may be that these records may provide additional information concerning the service member's disabilities and what underlying causes may have contributed to his death.  Hence, in keeping with the Board's duty to assist the appellant with her claim, the claim must be remanded so that the SSA decision and medical records may be obtained and incorporated into the claims folder.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, further appellate consideration will be deferred and the case is remanded to the RO/AMC for the following actions: 

1.  The RO/AMC should contact the appellant and ask her to provide the name(s) of all non-VA physicians and healthcare providers that treated the Veteran for the five years prior to his death.  Of specific interest is the address of any medical facilities that may be located on a reservation or Indian land.  The RO/AMC should not only attempt to obtain the records from the Oakland and San Francisco VA Medical Centers, but it should also seek to obtain any records that may be governed by the Indian Health Service (Hoopa Valley Indian Tribe) California Area Office in Sacramento, California, or may be located at the K'ima:w Medical Center, or may be located at the local clinic overseen by the US Public Health Service.  She should be provided Authorization and Consent to Release Information to the Department of Veterans Affairs Forms (Form 21-4142) for those for whom she has not already provided to VA.  After securing the necessary release(s), the RO/AMC should obtain those records that have not been previously secured.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant should also be informed of the negative results, and should be given opportunity to submit the requested records.  38 C.F.R. § 3.159 (2011).  

2.  The AMC/RO should request all documents pertaining to any award of benefits from the SSA that may have been awarded to the service member during his lifetime, and specifically request a copy of any decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  If no records are forthcoming, the appellant should be notified as such so that she may have the opportunity to proffer those records she may have in her possession. 

3.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Following completion of the above actions, the RO/AMC should review the evidence and determine whether service connection for the cause of death of the Veteran is warranted.  If any determination remains adverse to the appellant, she and her representative should be provided a supplemental statement of the case that contains any additional evidence, citations of applicable laws and regulations not previously provided, and the reasons and bases for the decision.  The appellant and her representative should be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


